IN THE COURT OF CRIMINAL APPEALS
OF TEXAS





NO. AP-76,838


EX PARTE RUDY GONZALES, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. W-20940-B-1 IN THE 181ST DISTRICT COURT

FROM RANDALL COUNTY



Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of driving while
intoxicated and sentenced to fifty years' imprisonment.  The Seventh Court of Appeals affirmed his
conviction.  Gonzales v. State, No. 07-10-0310-CR (Tex. App. - Amarillo, May 10, 2011).  
	Applicant contends that his appellate counsel rendered ineffective assistance because counsel
failed to timely notify Applicant that his conviction had been affirmed.  We remanded this
application to the trial court for findings of fact and conclusions of law.
	The supervisor of the Darrington Unit Mail Room, where Applicant was housed following
his conviction, filed an affidavit with the trial court.  Based on that affidavit, the trial court has
entered findings of fact and conclusions of law that appellate counsel failed to timely notify
Applicant that his conviction had been affirmed.  The trial court recommends that relief be granted. 
Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).  
	We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition
for discretionary review of the judgment of the Seventh Court of Appeals in Cause No. 07-10-00310-CR that affirmed his conviction in Cause No. 20940 from the 181st District Court of Randall
County.  Applicant shall file his petition for discretionary review with this Court within 30 days of
the date on which this Court's mandate issues.

Delivered: August 22, 2012
Do not publish